I concur in the judgment. As I construe the stipulation contained in the policy, the defendant agreed to extend it for the full amount, unless the insured prior to its lapse had elected to take a paid-up policy. The insured died after lapse of the policy for non-payment of the premium and without having elected at any time to take a paid-up policy. The agreement to extend thereby became absolute, and to entitle the plaintiff to recover it is only necessary to read into the policy the statutory term of three years in place of the unlawful term of five years.
Rehearing denied.